Name: Commission Regulation (EEC) No 336/81 of 9 February 1981 amending Regulation (EEC) No 3314/80 as regards the time limits relating to the sale of skimmed-milk powder intended for feed for calves
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/ 16 Official Journal of the European Communities 10 . 2 . 81 COMMISSION REGULATION (EEC) No 336/81 of 9 February 1981 amending Regulation (EEC) No 3314/80 as regards the time limits relating to the sale of skimmed-milk powder intended for feed for calves whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece , and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3314/80 (2 ), provides for the sale of skimmed-milk powder from public stocks for feed for calves : whereas, pursuant to Article 2 (3 ) of the said Regula ­ tion , contracts of sale may be concluded only up to 31 January 1981 ; whereas the quantities of skimmed ­ milk powder available on the market have continued to be low for the compound feedingstuffs industry in question and it is therefore appropriate to extend the period for purchases referred to above, while fixing in Article 3 a final date for denaturing or processing the skimmed-milk powder so bought ; Regulation (EEC) No 3314/80 is hereby amended as follows : 1 . In Article 2 (3), '1 February 1981 ' is replaced by ' 16 February 1981 '. 2 . The following paragraph is added to Article 3 : 'However , this time limit may not extend beyond 31 March 1981 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 345, 20 . 12 . 1980 , p . 12 .